Citation Nr: 0504166	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-13 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDING OF FACT

1.  The veteran has PTSD due to combat stressors during his 
World War II service.  


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is a combat veteran who served as a radio 
operator mechanic and gunner aboard B-24 aircraft during 
several campaigns in World War II.  His awards and 
decorations include the Air Medal with four oak leaf 
clusters.

Service medical records are negative for evidence of any 
psychiatric disorder.  
A July 1968 VA medical examination report notes that the 
veteran had a diagnosis of schizophrenic reaction, 
schizoaffective type, chronic.  

A VA hospital summary for the period from July 21, 1974, to 
February 20, 1975, notes that the veteran was admitted 
voluntarily because of recurrent persecutory delusions, 
auditory hallucinations, religious and sexual preoccupation, 
and suicidal ruminations.  

A November 1996 VA progress note states that the veteran had 
Axis I diagnoses of psychotic disorder and bipolar affective 
disorder, manic, with psychotic features, and no Axis II 
diagnosis.

A September 2001 VA psychiatry note states that the veteran 
has a diagnosis of bipolar disorder, mixed type, in fair 
remission.

A June 2002 psychiatric assessment note states that the 
veteran reported ongoing PTSD symptoms.  Specifically, he 
complained of recurrent thoughts and dreams about his World 
War II combat experiences, flashbacks, emotional and 
physiologic reactivity to cues that would remind him of these 
events, and some avoidant behavior.  The veteran denied 
hypervigilance, exaggerated startle response, sad mood, 
irritability, restlessness, social withdrawal, anhedonia, and 
spontaneous panic attacks.  He also denied delusional 
thoughts or suicidal or homicidal ideation.  The diagnoses 
included bipolar illness (currently manic, with mood-
congruent psychotic features) and PTSD, chronic.

A July 2002 VA examination report notes that the veteran's 
stressors are the following:  having flown on 33 missions 
over France and Germany, exposure to intense enemy anti-
aircraft fire, having lost hydraulics due to flax, which led 
to a crash landing upon return to base, having experienced a 
loss of oxygen due to the freezing of his oxygen mask, having 
lost many close friends due to enemy fire in the air, having 
witnessed other American aircraft being shot down, and having 
witnessed V2 rocket attacks.  The examiner noted that the 
veteran's bipolar illness may conceal elements of PTSD.  
Specifically, the examiner stated, "the flight of ideas and 
verbal expansiveness associated with bipolar disorder might 
present as sociability or counter elements of avoidance 
typical of PTSD."  The veteran reported recurring, intrusive 
thoughts about his war experiences.  He stated that he cannot 
concentrate, he loses his thought process and is irritable 
with others for minor reasons.  The examiner diagnosed the 
veteran with bipolar disorder, mixed type, in remission.  
There was no Axis II diagnosis.  The examiner opined, "it is 
evident by both self-report and military record that [the 
veteran] meets the experience requirement for PTSD.  There is 
no question in regards to his exposure to combat stressors."  
He further opined that several manifestations of bipolar 
disorder might mask or counter elements associated with PTSD.  

An April 2003 letter from a VA Community Care Center social 
worker and nurse states that the veteran has a diagnosis of 
PTSD and is entitled to service connection for such.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Although the majority of the medical evidence of record notes 
treatment for a psychotic disorder, variously diagnosed, the 
veteran does have a medical diagnosis of PTSD and a medical 
opinion linking his PTSD to combat stressors during World War 
II is of record.  The veteran's statements and service 
personnel records adequately establish the veteran's 
participation in combat and the stressors upon which the 
diagnosis is based are consistent with the circumstances of 
the veteran's combat service.  Although there is little 
medical evidence documenting treatment for PTSD, and the most 
recent VA examiner did not provide a firm diagnosis of PTSD, 
the examiner reasoned that the veteran's bipolar disorder 
could be masking the symptoms of PTSD.  In any event, the 
Board is of the opinion that the evidence of record is in 
equipoise.  Therefore, giving the benefit of the doubt to the 
veteran, service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


